DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 10/11/2021.  Claims 1-20, of which claims 1 and 13 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 11/11/2021 have been considered and made of record by the examiner.

	The information disclosure statement filed [1] fails to comply with  37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in  37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Examiner note: When a patent or published application cited in a IDS is in a foreign language, it is preferable to provide an English language translation. If no translations of the foreign document are available, a statement of relevance for each reference cited in the IDS must be submitted. Alternatively, if the foreign language document was cited in a search report by a foreign patent office in a counterpart foreign application, you can submit an English language version of the search report that indicates the degree of relevance of the document. A copy of the English language version of the search report must be submitted. MPEP 609.04(a)(III)

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 1, claim recites the limitation “the system … transmit a message over a network” (line 29 of claim 1 – truncated,  emphasis added), which term “a network” makes it vague and indefinite, because, the claim earlier recites: “the system configured to receive … over the wireless network” (lines 27-28 of claim 1 – truncated, emphasis added). Therefore, it’s not clear what is the difference between “a network” and “the wireless network”. Claim already disclose that “the integrated package and mail delivery security system comprising … a transceiver” (lines 2-22 of claim 1 – truncated, emphasis added), which suggest that transmitting and receiving should take place over the same network. It is recommended to replace the limitation with phrase --the system … transmit a message over the wireless network--.

Regarding claim 13, claim recites the limitation “the package” (line 20 of claim 13). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation with phrase --a package--.

Regarding claims 2-12 and 14-20, claims are rejected due to their dependency to the rejected claims 1 and 13, correspondingly.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Occasionally, the examiner becomes aware of two copending applications that were filed by the same inventive entity, or by different inventive entities having a common inventor, and/or by a common assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 103(c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications (35 U.S.C. 122), the courts have sanctioned the practice of making applicant aware of potential double patenting problems if one of the applications became a patent by permitting the examiner to make a "provisional"  rejection on the ground of double patenting. In re Mott, 539 F.2d 1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966). Accordingly, the merits of such a provisional rejection can be addressed by both the applicant and the examiner without waiting for the first patent to issue. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1, 3, 5-8, 10-13, 15 and 17-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 and 19-20 of  US Patent  No. US 11,141,015 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims are broader than claims recited on the patent. For instance “an elements associated with authorized delivery personnel” is border than “a proximity device” carried by the delivery personnel, or use of term“ a device” instead of “a user device” (see below):

Current Application
US 11,141,015 B2
1. An integrated package and mail delivery security system, the integrated package and mail delivery security system being configured to limit access to a delivery box, the integrated package and mail delivery security system comprising: 
a lock mechanism, the lock mechanism configured to attach to or be integrated within the delivery box to selectively prevent a door of the delivery box from opening; 
the lock mechanism configured to have a locked configuration that prevents the door of the delivery box from opening; 
the lock mechanism further configured to have an unlocked configuration that allows the door of the delivery box to open; 
the lock mechanism further including a lock body; the lock body comprising a movable bolt that retracts into the lock body and extends from the lock body to implement the locked configuration that prevents the door of the delivery box from opening and the unlocked configuration that allows the door of the delivery box to open; 
a sensor operatively connected to the lock mechanism, the sensor configured to be responsive to authorized delivery personnel and send a signal to the lock mechanism; 
the sensor further configured to send the signal to operate the lock mechanism to move the movable bolt to place the lock mechanism in the unlocked configuration that allows the door of the delivery box to open during a delivery of a package and/or mail to the delivery box by the authorized delivery personnel; 
a transceiver operatively connected to the lock mechanism and the transceiver configured to transmit information over a wireless network to a system indicating operation of the lock mechanism; a power source configured to provide electrical or battery power to at least the sensor, the lock mechanism, and the transceiver; 
the system configured to receive the information indicating operation of the lock mechanism from the transceiver over the wireless network; and 
the system being further configured to transmit a message over a network to a device regarding operation of the lock mechanism, 
wherein the device comprises at least one of the following: a computer and a wireless device; and 
wherein the message comprises an indication of operation of the lock mechanism.
1. An integrated package and mail delivery security system, the integrated package and mail delivery security system being configured to limit access to a delivery box, the integrated package and mail delivery security system comprising: 
a lock mechanism, the lock mechanism configured to attach to or be integrated within the delivery box to selectively prevent the delivery box from opening; 
the lock mechanism configured to have a locked configuration that prevents the delivery box from opening; 
the lock mechanism further configured to have an unlocked configuration that allows the delivery box to open; 
the lock mechanism further including a lock body; 
the lock body comprising a movable bolt configured to implement the locked configuration that prevents the delivery box from opening and the unlocked configuration that allows the delivery box to open; a sensor operatively connected to the lock mechanism, the sensor configured to be responsive to an element associated with delivery personnel and send a signal to the lock mechanism; the sensor further configured to send the signal to operate the lock mechanism to place the lock mechanism in the unlocked configuration that allows the delivery box to open during a delivery of a package and/or mail to the delivery box by the delivery personnel; 
a wireless transceiver operatively connected to the lock mechanism and the wireless transceiver configured to transmit information over a wireless network to a system indicating that the lock mechanism was unlocked;
a power source configured to provide electrical or battery power to at least the sensor and the wireless transceiver; 
the system configured to receive the information indicating that the lock mechanism was unlocked from the wireless transceiver over the wireless network; and 
the system being further configured to transmit a message over the wireless network to a user device regarding operation of the lock mechanism, 
wherein the user device comprises at least one of the following: a computer and a wireless device; and 
wherein the message comprises an indication of the lock mechanism being unlocked.

2. The integrated package and mail delivery security system of claim 1 wherein the device comprises the computer and the computer is implemented as part of a delivery tracking system configured to store data in a database.

3. The integrated package and mail delivery security system of claim 2 wherein: the device comprises the wireless device and the wireless device being implemented as a mobile phone that implements an application; the system is further configured to register the lock mechanism by receiving registration information from the device of a user of the lock mechanism through the application; and the registration information comprises at least one of the following: a user name, a user address, a serial number of the lock mechanism, and a location of the delivery box.

4. The integrated package and mail delivery security system of claim 3 wherein the user device comprises the wireless device and the wireless device being implemented as a mobile phone that implements an application.

5. The integrated package and mail delivery security system of claim 4 wherein: the system is further configured to register the lock mechanism by receiving registration information from the user device of a user of the lock mechanism through the application; and the registration information comprises at least one of the following: a user name, a user address, a serial number of the lock mechanism, and a location of the delivery box.
4. The integrated package and mail delivery security system of claim 1 wherein the integrated package and mail delivery security system is configured for operation with at least one barcode.

5. The integrated package and mail delivery security system of claim 1 wherein the system comprises at least one server and at least one database.
2. The integrated package and mail delivery security system of claim 1 wherein the system comprises at least one server and at least one database.
6. The integrated package and mail delivery security system of claim 1 wherein the sensor is further configured to operate the lock mechanism to move the movable bolt to place the lock mechanism in the unlocked configuration that allows the door of the delivery box to open during a delivery of the package and/or mail by the authorized delivery personnel by detecting an elements associated with authorized delivery personnel.
6. The integrated package and mail delivery security system of claim 1 wherein the sensor is further configured to operate the lock mechanism to move the movable bolt to place the lock mechanism in the unlocked configuration that allows the delivery box to open during a delivery of the package and/or mail by the delivery personnel by detecting a proximity device.

7. The integrated package and mail delivery security system of claim 1 further comprising the delivery box; the delivery box comprising an enclosed space to receive delivery of the package and/or mail; the delivery box comprising the door that is configured to selectively provide access to the enclosed space and the door further configured to selectively prevent access to the enclosed space; and a lock receiver configured to be attached to the door of the delivery box, the lock receiver configured to receive the movable bolt.
8. The integrated package and mail delivery security system of claim 1 further comprising: the delivery box; the delivery box comprising an enclosed space to receive delivery of the package and/or mail; the delivery box comprising a door that is configured to selectively provide access to the enclosed space and the door further configured to selectively prevent access to the enclosed space; and a lock receiver configured to be attached to the delivery box, the lock receiver configured to receive the movable bolt.
8. The integrated package and mail delivery security system of claim 1 wherein the sensor is further configured to operate the lock mechanism to move the movable bolt to place the lock mechanism in the unlocked configuration that allows the door of the delivery box to open during a delivery of the package and/or mail by the authorized delivery personnel by detecting a device.
6. The integrated package and mail delivery security system of claim 1 wherein the sensor is further configured to operate the lock mechanism to move the movable bolt to place the lock mechanism in the unlocked configuration that allows the delivery box to open during a delivery of the package and/or mail by the delivery personnel by detecting a proximity device.
9. The integrated package and mail delivery security system of claim 8 wherein the device comprises at least one barcode; and wherein the at least one barcode comprises information that relates to a particular delivery point.

10. The integrated package and mail delivery security system of claim 1 wherein the locking mechanism further includes a light configured to operate when the locking mechanism is in the locked configuration.
7. The integrated package and mail delivery security system of claim 1 wherein the locking mechanism further includes a light configured to operate when the locking mechanism is in the locked configuration.
11. The integrated package and mail delivery security system of claim 7 wherein the lock receiver is configured to be attached to the door of the delivery box with mechanical fasteners.
9. The integrated package and mail delivery security system of claim 8 wherein the lock receiver is configured to be attached to the delivery box with mechanical fasteners.
12. The integrated package and mail delivery security system of claim 1 wherein the lock mechanism is configured to be arranged external to the delivery box.
10. The integrated package and mail delivery security system of claim 1 wherein the lock mechanism is configured to be arranged external to the delivery box.
13. An integrated package and mail delivery security system, the integrated package and mail delivery security system being configured to limit access to a delivery box, the integrated package and mail delivery security system comprising: 
a lock mechanism, the lock mechanism configured to attach to the delivery box to selectively prevent a door of the delivery box from opening; the lock mechanism configured to have a locked configuration that prevents the door of the delivery box from opening; the lock mechanism further configured to have an unlocked configuration that allows the door of the delivery box to open; 
the lock mechanism further including a lock body; 
the lock body comprising a movable bolt that retracts into the lock body and extends from the lock body to implement the locked configuration that prevents the door of the delivery box from opening and the unlocked configuration that allows the door of the delivery box to open; 
a sensor operatively connected to the lock mechanism, the sensor configured to be responsive to authorized delivery personnel and send a signal to the lock mechanism; 
the sensor further configured to send the signal to operate the lock mechanism to move the movable bolt to place the lock mechanism in the unlocked configuration that allows the door of the delivery box to open during a delivery of the package and/or mail to the delivery box by the authorized delivery personnel; 
a power source configured to provide electrical or battery power to at least the sensor and the lock mechanism; 
a transceiver operatively connected to the lock mechanism and the transceiver configured to transmit information over a wireless network to a system indicating operation of the lock mechanism; 
the system configured to receive the information indicating operation of the lock mechanism from the transceiver over the wireless network; and 
the system being further configured to transmit a message to a device regarding operation of the lock mechanism; 
wherein the device comprises at least one of the following: a computer and a wireless device; and 
wherein the message comprises an indication of operation of the lock mechanism.
11. An integrated package and mail delivery security system, the integrated package and mail delivery security system being configured to limit access to a delivery box, the integrated package and mail delivery security system comprising: 
a lock mechanism, the lock mechanism configured to attach to the delivery box to selectively prevent a door of the delivery box from opening; the lock mechanism configured to have a locked configuration that prevents the delivery box from opening; the lock mechanism further configured to have an unlocked configuration that allows the delivery box to open; 
the lock mechanism further including a lock body; 
the lock body comprising a movable bolt configured to implement the locked configuration that prevents the delivery box from opening and the unlocked configuration that allows the delivery box to open; 
a sensor operatively connected to the lock mechanism, the sensor configured to be responsive to delivery personnel and send a signal to the lock mechanism; 
the sensor further configured to send the signal to operate the lock mechanism to place the lock mechanism in the unlocked configuration that allows the delivery box to open during a delivery of a package and/or mail to the delivery box by the delivery personnel; a power source configured to provide electrical or battery power to at least the sensor; 
a wireless transceiver operatively connected to the lock mechanism and the wireless transceiver configured to transmit information over a wireless network to a system indicating that the lock mechanism was unlocked; 
the system configured to receive the information indicating that the lock mechanism was unlocked from the wireless transceiver over the wireless network; and 
the system being further configured to transmit a message over the wireless network to a user device regarding operation of the lock mechanism, 
wherein the user device comprises at least one of the following: a computer and a wireless device; and 
wherein the message comprises an indication of the lock mechanism being unlocked.

14. The integrated package and mail delivery security system of claim 13 wherein the device comprises the computer and the computer is implemented as part of a delivery tracking system configured to store data in a database.

15. The integrated package and mail delivery security system of claim 13 wherein the message further comprises an indication that the lock mechanism is currently locked; and wherein the system comprises at least one server and at least one database.

2. The integrated package and mail delivery security system of claim 1 wherein the system comprises at least one server and at least one database.

3. The integrated package and mail delivery security system of claim 13 wherein the message further comprises an indication that the lock mechanism is currently locked.
16. The integrated package and mail delivery security system of claim 13 wherein the integrated package and mail delivery security system is configured for operation with at least one barcode.

17. The integrated package and mail delivery security system of claim 13 further comprising the delivery box; the delivery box comprising an enclosed space to receive delivery of, or retrieve the package and/or mail; the delivery box comprising the door that is configured to selectively provide access to the enclosed space and the door further configured to selectively prevent access to the enclosed space; and a lock receiver configured to be attached to the door of the delivery box, the lock receiver configured to receive the movable bolt.
16. The integrated package and mail delivery security system of claim 11 further comprising: the delivery box; the delivery box comprising an enclosed space to receive delivery of, or retrieve the package and/or mail; the delivery box comprising the door that is configured to selectively provide access to the enclosed space and the door further configured to selectively prevent access to the enclosed space; and a lock receiver configured to be attached to the delivery box, the lock receiver configured to receive the movable bolt.

18. The integrated package and mail delivery security system of claim 13 wherein the sensor is further configured to operate the lock mechanism to move the movable bolt to place the lock mechanism in the unlocked configuration that allows the door of the delivery box to open during a delivery of the package and/or mail by the authorized delivery personnel by detecting an elements associated with authorized delivery personnel.
14. The integrated package and mail delivery security system of claim 11 wherein the sensor is further configured to operate the lock mechanism to move the movable bolt to place the lock mechanism in the unlocked configuration that allows the delivery box to open during a delivery of the package and/or mail by the delivery personnel by detecting a proximity device.

19. The integrated package and mail delivery security system of claim 13 wherein the locking mechanism further includes a light configured to operate when the locking mechanism is in the locked configuration.
15. The integrated package and mail delivery security system of claim 11 wherein the locking mechanism further includes a light configured to operate when the locking mechanism is in the locked configuration
20. The integrated package and mail delivery security system of claim 17 wherein the lock receiver is configured to be attached to the door of the delivery box with mechanical fasteners; and wherein the lock mechanism is configured to be arranged external to the delivery box.
17. The integrated package and mail delivery security system of claim 16 wherein: the lock receiver is configured to be attached to the delivery box with mechanical fasteners; and the lock mechanism is configured to be arranged external to the delivery box.



Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631